FILED
                             NOT FOR PUBLICATION                             FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BERZELIUS RODRIGUEZ                              No. 07-71429
 MARAVILLA,
                                                  Agency No. A042-834-999
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Berzelius Rodriguez Maravilla, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ order summarily

affirming an immigration judge’s removal order. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
8 U.S.C. § 1252. We review de novo questions of law, Husyev v. Mukasey, 528

F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition for review.

        The record of conviction includes numerous court documents establishing

that Maravilla was convicted of “sexual assault in the third degree” in violation of

Haw. Rev. Stat. § 707-732(1)(b). See 8 U.S.C. § 1229a(c)(3)(B).

        Maravilla does not challenge the agency’s conclusion that a conviction for

violating section Haw. Rev. Stat. § 707-732(1)(b) is an aggravated felony under 8

U.S.C. § 1101(a)(43)(A). See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). Accordingly, the agency did not err in concluding Maravilla was

removable.

        PETITION FOR REVIEW DENIED.




IH/Research                               2                                    07-71429